           Case: 3:19-cv-50123 Document #: 4 Filed: 05/24/19 Page 1 of 10 PageID #:55
                                                                                          e(
            rc{' t\q. necord , on 1lnu recorA 7 anA \ef th" recp\^"l
            .5huu

         /\ en urrc^rd,r^r +o ldui.'re A\\ ttN rtr   0   sl[_Ellu|:t .'11:
          Cot^rr-r Doctrh^-E, Nir F€e5

Tg . t{ru ITED STkTES         t Krcr CorRr troR TRE
                                      D\
          NDra1-tterrN DisB\LT cF rLLLtuo\g
           zlct 5 De.o-rbarn          3:19'cv-50123
                                      Judge John R BlakeY
           ChLcaSc,'JfIrrc>rs bC vcvl tag-btraE Judge lain Johnsfion
                                                         PCl   t
ftrovn   . Ceu I Sf,oh €l e-x Rc\,L+Ldn tu C<c. I S\^r",;
            (nrt n5'^,ts cl,rrvrd c,,rur {ksgys,zea
                                                    ctl- tinns ]-r,*-e)

     hJhgrc.rs t Mocrtsh A.rnacrrcc.n /iqHoruls ,,r< rrol U-S.
 C t+i1*" p er +h. \
                       3rh Avwc^.I n,enl Scch on rz r,-hrc.h
 Stcrtos +\p^\ *, \. +rcr$eic in S\qves
                                            u.,,,th [q^'cr, i* hear-b1
  ft;revcr Prohiutki on pcL\n crl d<r.t*h qnc\ *tr^vt-
for('.i+*.e o$' ct\\ *ht- nghts q,nd p,-ope.q o F per>on3
e n35<tl th e,*e in
                     i qnd the rlescenclo,rts oc A{*,cf1,,15
shqit hrb+ b< cirt7"n;,' Bof.'Ha.r iFw1q,^o.y
                                                                                  rv b5
\,trr{}, c{.   vo}e C+ ltq- 6b,
                                                               FILHf,)
                                                                   t[^Y 24Z/Jts
                                                                                  /t
                                                           .ilh'8Ut:,8fi[?'8il*,

                                      lof 5
Case: 3:19-cv-50123 Document #: 4 Filed: 05/24/19 Page 2 of 10 PageID #:56




34.    You ryill not bring tnattresses, trlankets, or sheets into the dayroom"
35.    You will not gaurble.
36.    You will not be loud, disnrptive, or disrespectful.
37.    You will nct sit or stand on tables in the dayroom.
38-    You will not fight, shadow box, or rougbhouse.
39.    You are not allowed to use the telephone until your cell passes daily inspection.
40,    You must co<rp*rate and follcw inskuctions druing ar emergency drill and during
       a   real emergency.

41.    You will not violate auy federnl, state, or local laws while in cnstody at the
       CCDOC. You will be charged criminally if formd in violation of any federal,
       state, or local law while in custody of the CCD$C-

42.    You will maintaio p*rscnal hygiene.


Cleaning Your Cells and Living Ar*as: Keep Yourself, Your Cslls and
Living Areas Clesn and Orderly
You must keep your cell or living rmit and tiers cleffI and orderly at all times. At a
minimlm, this rneans keepiag yourpossffisions in yorrp€rsonal properfy storage box"
keeping yourcell or living area &ee &om clutter, aadmaking yowbed after you wake rry
and keeping it made throughout the day, Failr:rs tn keep a clesr cell caa atkact rodents
and bugs and create an unsaritnry environment that could Bxlloss you aad others to
diseases. Inmate workers and sanitetion officers will regulnrly help you clean your cells
and living rmits with cleaning supplies. If your cell needs disiafectant or other cleaning
supplies ia befireen yisits, inform an offrcer and/<rr eamplete an hrmate Request Form.

All CCDOC    ureals must be constrmed within one (I) hour of being served and any kash
sr excess food nnust be thrown-away immediately. Alt garbage/trash must be removed
&om the livi*g uuit by the beginning of each shift.

Prevent the Sprend of Germs
To prevent the spread of germs and rnaintain general cleanliless for yourself and others
you must:

l.     'S/ash your haads afterusing the toilet.

2"     Cover yoru mouth when you cough.
3-     Sweep your eell floor, make your bed, relnove a1l garbage, and do whatever else
       is required to keep your cell clean and orderly before you leave your cell for daily
       cell inspection- Cleaning supplies may be available upon request.
4.     Keep yoruself clean by washing and showering when allowed (you will be living
       with other people).

                                             l5
a!             Case: 3:19-cv-50123 Document #: 4 Filed: 05/24/19 Page 3 of 10 PageID #:57

          T,   t wLS\.qo      el    t    Aboru$lr"'.a^,1 I n cl'r
                                                                    luou-s     Diu   r   ne
      NalrUrai MOorrSh AmtrLlcafl P",son                , IN        pv^a6ono- p*-rsarr,:t

     ( n^a Nol Prs Se N or C" io rq,b'le r h6 y- yeprc*-nLa
                                                            b1 Lh
      frtlo rn ut{ af ung l-r n^f dur
                                       herc b1 declune a,n4j"a F{rr rn
     +hL   frl[o*',"1   Trcc,"l{*S      r sulor.rng lcut, o€ *he lund,
                                                                       1
      tr'Jc'r{uvo\   ahd    i n +er
                                        ^<'L-,   hal Dr clcrr*cA-ld{rns qhd 0,ese- Jcuc,\
     +b [>e upp\icobtr u: r]h r.$c*d +r wu,iv.r c
                                                       s   all
      u".,,+ea s\q+ex Drsrsrur ccuga {eaS fr, Cqse
                                                         s, lut.:..r ls"
     C,P {tng Seh^ iJ \*ec€-ir,,i^g onrl v{t i^,r hj
                 7       1                           d.ocutnen* S
     fo" publ,t v.tewihj ounel Lrge,
     \, rxa Trcal'{ oF pearrq- q^d Fnend s)^*r rrsb f r tsto
     z'    *T\"u conelrlu*ron
                                 For $h. \tnrkcl S{q*es Rcpuubltc et
          Nor\l &r"r"r'icr^ 1 I 8 q' lnqt - Ant ,'cl-e 1Tr anrl ff, as
          t^te\\ o S S'iq+.ed Arne-M rrne.n*s
 3 \<_          Dec \c\r.q.'l-ton   on    tI^.L 1z.rqhls o F ln slr p*r.r-S D<-opl<*,
     Z o i O t/ Att deb*s Con +r*.f.d and v^gag-.n *n k enlor-/t
     \nfc , be,&r +!x- o\o[oplirrn sFSh\S Cons+(+*.tf(aro/ Sha1                               I


      b<- q$ vcr\ id o,gir r,tf{ -r-f. r,r n'r lczl s tat<s r,r,nc.,ter *hrs
     Cons\ \utttol', cts 'r:o,.t Id +k Co n (z d"-Q-rq'l-io n ., 'r\ I s Con*fi ft +izn
     c^nd +\^e- \c,tus of +t{ U,r',ilect ;+cu$e-s S}^,1,lt b-W
      *he hf- +h" .-5qpr"nr. lau.r ofl*4-- lun|i a*d +t<
      ,
     *luAges ln <-vrr^1.s1t.f" shall ht L,,,u,tel 'gherz b^1 annllhtg
                                                                    ,
      ln 'l'l* con s{-t !w'l\ rtn or I ,r,.u s o f antl sla}e 44 +';' c, n' 1no\
                                             Zrp{ 5
Case: 3:19-cv-50123 Document #: 4 Filed: 05/24/19 Page 4 of 10 PageID #:58




13.   You will not weal any head sovssings (doo-rags, towels, etc.,) wheu you are
      outside ofyour cell.

14.   You will not wear or display any type of gang signs or symbols.
15.   You will not act or behave in any rrurtrrer that impedes or obskucts stafffrom
      perfonniag their duties.
16"   You will not detain or hold ffry per$oo as hostage.
17.   You will not rxe railin6 rspes, ties, rn#or strings as clo&eslines to hang clothes,
      linens, or similar items.
I8"   You will not hang orpaste photographs an5nrhere in your cell, dayroom, or living
      unit.
19.   You will not attach or stick obje*ts to your cell or living area walls, vent covets,
      ligbts, doors or windcws.
20.   You may not hnve sex, or errgage in sexusl activities with aunther inmate, a staff
      nrembu, or   a   vohmt**r while ia CCDOC. There is no $rch thing as
      "consensual" sox while you fire incars*r*ted.
2l-   Sleeping nude is not   allowd peri*d.
22-   You will not expose yourself to CCDOC staS vohmteers, or any other inmate.
23.   Masturbatior or self-gratification will not be tolerated.
24"   You will not vandalize the building, vertx, urindows, eleckic*l outlets, slnks,
      toilets andftrr any other propmty that belonp to the CCDOC or another person.
25"   You will rot tamper with &e TV or cable cord.
26.   You will not tamper with any loclcs or doom"
2?.   You will not vandalize or d*mage the t*lephones.
28"   You will not draw anything or mar any CCDOC walls, doors" building, or any
      other CCDOC property-
29.   You will not damage, destoy, tear, andy'or alter aoy CCDOC linens, sheets,
      beddiug, slothing items or shoes.

30.   You will not use sheets as shower curtaias.
31.   You will not enter the inmate visiting area unless you are authorized to do so,
32.   You will not be in an area that yrxr are not directly authorized to be in at any time.
33.   You will not block any doorways, hallwa5rs, or stairs.


                                          -14-
      l        Case: 3:19-cv-50123 Document #: 4 Filed: 05/24/19 Page 5 of 10 PageID #:59
                           'The
   nol\uitt., cU"   dtn\ ,      S1nculorS o'n| lZEn<-sern+.^!r v"5
  bef"r'rneyr t{,rn".d ond *he rnurn ber-s o f' +1,-t, s€ver o,                               I

  6   !o"+e* \ e3is \ r^ !uv-a5 o"nol a l\ e-x
                                               <c u 1i,,, e an               cJ, \rr.    cI   ici e\
  O+C         fczrs, \:o*h oe *hs                Urlnr\.c\ t\orVeS qnrL eS Vh<
      ru't s+e'Vs r sho^\l be h,^r",o[ bq ocL+h .,r aesrrv,zr"tr-on,
  Se'".,
  +o S Lrpycrl '*hr s cons+ r\utt rirl 'r bu t r^o !^e\i,1i,^.s
 'tesl          ew^ be rq u+'rv^eA o,s o.
               =hc.,"l\                   t,rrr\if.'cc.ttcn
  +a Qnu o$crcq
         \             Gr pub trc *r*s+ un*E. rf*.
  Lln fer\ Stet$<_s ,,
          r



    -l-hr* ^
  rln *,r^::,              [""H,,'"f,;,]r"il:H:: .:
   Rrginrs oF +lq- peop\<,i
                                                                                          rhe
                             n GCc-or-cI anrr d.a$ence
                                             \
 oc +rq csvr s\rrLufuo n sr the ,r,{n,\e"\
                                           Sto.re g Rep abt,c
   os N.rlhhnnerttct^ q'tr'[
                              i+-s Ft.p...ral,c Forr.n oF
                                                            6,:re.irn ,*+V
   stT +1=t( sr,'porn'.- Lou cd +he
                                          Lo,,\ut j mrd, p.i ,narr rr,
  *\e cons\''c'-csual ffi lio,frr \r'fr<-s , o          bound
   ob lrgct|'tt n€ a,-,L\                         ^+r^-
                           FHd u ci*n     D u.'r'Ls o E, *he- o,fetcr-.,
                                        {
     o € the- C-ova.r tS FerJtr.y-c^.1 S \c^.tc ,
                                      ,            G \ ah                          01.

    I\qn f s,pul         a her.e bq, DerraM +\.L en poo wrarvl
 '0F +hL o u$..
                 ,eo)
                   L cru,,s oF fk e un r,lc,{ s re,.fe > corurl *
                                                                     t,l
fre-s"Ii eS hnu-a,[e VntLer +t" f+]r,o.i!1 o € { h z tlnile,,{ SlekS

                                        !   oPS
Case: 3:19-cv-50123 Document #: 4 Filed: 05/24/19 Page 6 of 10 PageID #:60




Confidentiality of Medical Information
Your health care information is considered private and protected" This includes your
medical record and all other health informatiou tbat can identify you. Laws make it
illegal forpeople to view yourrecordwithout a need to know that information. You may
request a copy of your records after you are released with proper consent. You will be
required to fill out and sign a release fonn. This is availnble throug! Cermak Mefical
Records. You will not receive papff copies of,your medical records while you are in jail.
You may, howsver, discuss or review your medicsl care with a medical provider during a
scheduled appointment. NOTE: Yo* can be denied ac$e$B to the infornration in your
medical record if granting it would risk t&e heal& $a&ry, security, eustody, or
rehabilitation of you or otber inrnates or the sa&ty of correctional or medical emplnyees.
This will be detenuined by CCDOC or Cei:nak st*ff.

Complaints about Your Medital, Ment*l IIeaIth, Or Dental Care
If you have a complaint about your healthcare: use the grievance process listed in
Chapter 4 of this handbook. Yor-u pievance will be reviewed by Cermak and ynu will be
provided a respooss-


                                    CIIATTER 5
                         I}IMATE RSSP$NSISILITTS,S

Inmate Rules of Conduct * General Rnles That You Must Follow

The following is a list of general rules that yau mr:st obey while in the CCDOC.

l.     You will not harm, assagll or injure any other inmat€, staff, orperson-
2-     You will treat all stafl persons, and inmates with respect *nd digoify"
3.     You will *omply with al1 directions and ordem from CCDOC staff
4-     You will lock up immediately urhen ordered to do so.
5"     You will make up your bed ev€ry day before daily cell inspectiou-
6.     You are forbiddeu to possess, mamrfacture, or use any fype of weapon,
7.     You are forbidden to possess or hide any iten that is considered contraband.
8.     You will not "cook" or heat up food iu your cell.
L      You will not cover air vents.
10.    You will remain in full CCDOC unifonn wlren in the dayroom or anywhere
       outside of your cell-
Il.    You will not enter any cell other than the one assigned to you'
12.    You will not visit irunates on other liviug rmits.


                                            -13-
            Case: 3:19-cv-50123 Document #: 4 Filed: 05/24/19 Page 7 of 10 PageID #:61

    \n afcord tr,ilh l\r[tc\t E of +l^{ Cans}r*,i'|lafi /
   *\e- Gi\\ oQRr$h!s i .Tl^<- f)<rc\,rru,lton o$ +\^I- R"Xrr'AsoQ
   +hL   Ch   r\   rl I -rhL g-,rqh,ts o+ \ rLI \         peop\es , aha
                                                  t€,hous
   Unive"s4 |       De c\,r.ra*Ib n  o F \'lur^rm Y2 ,ghl-s -i.I,t. ttn ,led Ncn hon5
                                                                   ;
                         '-T\ne- Un't+-,l S\u\es Sr,tpce rnw C"ur\ ylcLs op S\e,.t"ci
                                                                         -
   Ar\,c\r- sg [i)
   l}re Forer 3n Sov<-r€ rtn tr'wrrnunii-t-. hc\ 21 Lt Sc luol',
   el- Szttur*i Th" Convev*roh oh lvr{ernu}r,rna[ \^ou.d,\"otFrc
     bott l1 S.p ler'r ber ) q qq, The iruor*\rl Co.'^rt Dec rS tohs i Jhe l* a1u<
              t                                                                    t
 lue*xs^r-1c,rncrs, Dut zr, fcrnuqcd{
                                            }15is= r3?{ Mcj arr.l
                              3\ o*l ,! Utn, lec,t 3*er,l-e-y Geg.rb\ rc-, l\Jorth
 t
   ' €re c.r lt v s o. Jz . t
  l\^*",c.{' \-. I r p l<-rrnq,hfe^fton o S \\urnctn Rghls -lm*r^Fr' .s,)
\c Nc.,"\torur\ Conslitt.\lon fo. \[o G^!i\n i l*i \rtnrh.tl sl"rt.,
 A"\.ok t\t r SccVtc*, L'l Anw-,n"dulrcrut V- L,br"tt c\ws<-1
 Arqel^01*r^cn{- \X atc" r e-Vc . L har.e\o1 ,*gm/,not cr G. E M0 v R l_

  CIt c.n\ arrtl ft\\ rthLonsft$u[[or-rc.\ *u* s d.cvr onele ,[ by
  fi"{- Un.\eA Sto}-c5 f),Stn,,c} Q"',rl C\.rK *n c( Cowrl & n
+V..t v i-e,^,\r"\3 , elgz-r co F..linS l5<n d',Y Or r€.ee,"i^ 3 ot
g[OC.n^(eAtS P<rnOtlh\Tu U$<-oC antt Krnd I Rc>pec,+0.,.,. ll7t1
 t/J (\\
           | Clcod f*,\h' trn d. w,t\ \*orrov^ dcrnruvi .f... o"cces S

      +l^L  Cotrr|   o'l"r''\ t\s Aoorrrnm\5 b1 6 t g\\ , t-.., ,th f,cr r d
+o
 tpcLegt Unf"no\<-r<d, li- Cef-i\ 3f,'c^h tt, A r<q\7 ltv<- €teSh
             bqc.\\n rurl fion.c$,cfLoncr,l o,nol Alo.ttrnc. ( Oein3
Crno\ b\oool. ,
\corn o F c\. naluru-\ fqp\h\er^ , d,o So \..,* \y Sirrce"" 11 u,rL4
 Sgu.r,-t1 Ae+\rvr th'^l t\' &*t'o\5
                                       t{   o*5
Case: 3:19-cv-50123 Document #: 4 Filed: 05/24/19 Page 8 of 10 PageID #:62




Refusal of Medical Treatment
If you rvish to refuse medical care or rnedicine, you will be asked to sign a medical
treaheut refusal fonn. If you refuse to sign the form, a CCDOC swom staffmember,
and rxuse or arother staff member will sign the fonn as a rvitness.

You rnay not refuse care in cases of some infectious dis*ases. This is to protect the jail
population. Care that may not be refused or mey be courl-ordered, includes, but is uot
limited to:

l.     Screeiring for Tuberculosis (TB);
2-     Medical isolation ordered by a doctor for iufectior control; and
3.     Me.dical housing to properly monitor your coadition.


Suicide Prevention/Mental Ilealth
If you have a mental health emergenclri notify  any Correctioual or medical staffmember
riglrt away. Non-enrergency menlal health care is obtained by the using the Health
Service Request process. You may frel some emotioral skess, including thoughts of
hurting yourself or suicide while ia jail. These fselings rnay not have bem present before
sprning to CCDOC. You might feel them now bmause ofjob loss, family oorcemsi,
problems related to your case or charges, financial or horxing issues"

If you have thoughts of hurtiug yourself or suicide, seek help immediately" Tell a staff
member that you need help. Stnffis also available to talk to you if you expmience
feelings of anxiety, depression, nightmffres, loss of appetite, mood swings, hearing or
seeing things thnt do not appear to be real, or anJr other cnncerns about yaur uental
health. Staffavailable to spenk to you iucludes:

t.     Doctor
2.     Fsychiahist
3,     Psychologist
4.     Mental Health Specialist
5.      Nurse
6.     MedicaUClinical Social &rorker
7.     Religious Volunteer
8"     Correctional Rehabilitation Sy'orker (CRUD    -   often referred to as DOC 'osocial
       worket''
9.     Conectional Officer/Staff

Do not keep thoughts of hurting yourself or suicide to yourself. Talk to people who are
here and trained to help you. trf yau were receiving mental health eare before you came
to CCDOC, inform a CCDOC or Cermak staffmember. Mental Health services include
help preventing suicide, help druing a crisis, individual therapy and ggoup therapy.




                                            -12-
             Case: 3:19-cv-50123 Document #: 4 Filed: 05/24/19 Page 9 of 10 PageID #:63

  9...U       Cpntaryi-t.J             ln lhis Cons\ruclt'Ue               o"nsl o.-eF.Lcu{ 6r^d&u wl
 NoHLe. cm.d Pn oc\c.rvrc,tlror-r , b1 hScrrm<d ++PtAq,u.J I erv
*t.,tu- , -l--, \h€ he^s* o f rny Knoc \e{1", u.rL'tu Y<-. t cwsvorn.s
crnu\ $e\(ats'1             bo^J         ac\r-io"\; Qorne-\        r   Oo V nnf{iEc.dung        <-fc
e\A b.iv3 *he Tr.,rth '!he $ho\<Trur*h                                    end no'Hnr ng        b*t
4h- Tr,.r\h,
         H   ib'.(    (u",)             \+ot,   [r'*S &\-*' fr*e                     Hu",,,r,1q+u,    (*oil
         Ad\         (r*+..) A\\ R,gh+s Re-ser. eC hli{ru,tt Bru-Ju aruf
 R.e-qau,rse
                          A\\od'* I, Cku rto.
         I       ctn^
          Nqfitra,l       Persgyy      ^ Zr,   f,-ogrro p<.rsoyte -ftull.,ttWc,{ R<4rtScn}a,lr.,r.<
  Al't et6uts wcserv<-rl ,              Abcrr,S'tn*-l
   o   c *h                                             f Lrot,r.nou{ , f... rtbor -N*fu*,t /t,ryo|
                 lrry't't "
                         .Ln pr.,p*e. i.n         ' ir"{ prvra r (o rr, rob r.)\;r":hrr^
  'Tke                                        ^n'                  Na
         &!a ovLgt     I  aw',
                                        \+ne>v ,vul-rr*/ peopk (:thtthue inh"", {r^s af
                   ^'^         r nr,t ,
   o$ -I\^t LuMs (r*.**r-r.u)-11Jorlh
                                                     Ry\&rrcc,r ,c.ntr*i.1y^*tnrel9.,"irr,h Wtwcr'er,t,
   .,:u +h{- F
                 \o'r"lv rs fc'6gl Ar rq4 r.. I km c,u
                                                           lk*"rn.r,no )
  ' Amcn d 'co votbrs i lu,e-uu4yqr\rrrc go[vtrr\is
  \ r5c'fct et rn eerlp e'fi                                  supcv^ ]errc^Ih/ <vunt
                                  !u.< ('um soiv<r,1t5 suplr {errail? e t^urtt *r,,/n
  <+ tn Cee/o,//                                                            t
    ll srcer'1'-f verbwrn
-                            mLurni
                                          Xoo4 €n 3r.cd r<.1u. d.e o
                                                                         .rL y^<-onrrsr\ llu4r,'
    1r RqsPondcns o\t{-F,) t-esve
-                                          I a tl cts l\m<r drc.o vobrs z "Sr hctLvzTl,.15
   Fr*1""r af hon h*-..r* ovrnntrs hon salq,,t dz r=tcurn<,-
  Fac l<-li s / s*d e-l si non* i hu i. .Jix ew ilis 7 fi tln, ,4 fa.clo
 +e ln       rn-6,y.-<_   lin-i   '/
                                                 SuS 5
Case: 3:19-cv-50123 Document #: 4 Filed: 05/24/19 Page 10 of 10 PageID #:64




2-         the fomr fu a Health Serviee Reques{ drop box aller it is filled out. A drop
       Pr.rt
       box is located ou each tier of the jail. Do rot give the form to a CCDOC staff
       memtrer becanse it contains yourprivate health infonnntion. A-fter your request
       has been reviewed by a Cennak staffmember? you will be scheduled for an
       appoinhnent if needed. The date will be trased on the need of yotu request.

3.     "4.11personswith chrouic illness will be followed by a medical provider in a clinis.
       You will be scheduled for regular check-ups. If you forgot to tell our staffabout
       your chronic illness at intake, you may place a Health Service Request at any
       time- You will be scheduled fur an appoinhneut affer you put the form in the drop
       box-

Emergency/Urgent Medical Care
You must immediately tell a CCDOC or Cermak staffmember in person if you are
having n medical or mental health emergency" You mEr also have a &llow inmate tell a
CCDOC or Cermak staffmember if you cannot do it yor:rsef. Cermak Health Services
prcvides em€rgency medical ca{e errery day and ni$t" There is medical stalf on-site in
an emerge$cy room settiug at Cerm*k or in the Division Dispensaries- You will be sent
to an outside hospital emergeneyrooun ifnecsssary,

Medication
Medicire is to be takm u{der the care of a doctor or phpician assistatrt- If not used
correctlS they caa be dangerous- All medicine gro* to you by Cennak are prescribed
and glven to you accordirg to poli*y. tse sr:re to tell the Cermak doctors ALL medicine
that you have been taking. This includes both prescribed and shEet dnrgs. A Cermak
Iloctor orphysician assistant will prescribe your medicine as uesdeA The medicine may
look different or haye a different nsse thail the ones you took before yon were ir jail.
Do not share or give your medicine to any irmate" T*k* yorr medi*ine as ordered. Do
not share medicfute yrith friends. If you hava questions about medicine, talk to Cermak
staff.

Some of you  will receive every dose of medicine form a muse. $ome of you will receive
medicine in a packet. If you get your medicine in a packet, you will be responsible for
taking the medicine as you would at horne. This medicine must be kept io the identrfied
packet with your nalne on it- Medicine without your name on it will lrc taken away by
CCDOC. You urust request a refill for some fypes of medicire such as au asthma inhaler
or tubes of certain oinhnents. Tell the nurse or medical tech when you have two (2) days
or medicine left. They may ask to see what is left. You will fill out a request form- The
uurse will confirm the order and send the fonn to the plrannacy for your refill.



Medical Appointment
It is very inrpartant that you keep all scheduled medical appoinhnents. CCDOC will be
sure to get you to your appointrnents- Your cooperation is needed.


                                          - 11-
